DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 04/22/2022 (“Amendment”). Claims 1-10 are currently under consideration. The Office acknowledges the amendments to claims 4 and 7.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0184054 (“Sano”) in view of Japanese Patent Publication 2002-224056 (“Onoe,” an English-language machine translation of which is provided and cited to herein),US Patent Application Publication 2001/0016692 (“Itonaga”), and US Patent Application Publication 2012/0016248 (“Pollyea”).
Regarding claim 1, Sano teaches [a] bag-shaped structure (Fig. 5, air bag 150) for use in a cuff for a blood pressure monitor that is configured to be wrapped around a living body and is inflated by supplying a fluid to an internal space to apply a pressure to the living body (Abstract, ¶¶s 0002, 0014), comprising: an inner wall portion that is made of [an] elastomer (¶ 0053, a highly stretchy material such as TPE-O or rubber) and configured to be provided on the living body's side (Fig. 5, resin sheet 154, ¶ 0052) …, and has a thickness within a range of 0.15 mm to 0.30 mm (Abstract - the entire air bag is formed of a flexible sheet material, which has a thickness of 0.15 mm or less. Also see e.g. ¶ 0061, further indicating that the entire air bag is made at the same thickness); an outer wall portion that faces the inner wall portion (Fig. 5, resin sheet 151, ¶ 0052. As shown, it has a surface which faces the inner wall portion); and a pair of side wall portions (Fig. 5, resin sheets 152 and 153, which have wall portions that form the side of the bag) that are made of the ... elastomer and provided in a manner to be continuous with the inner wall portion and the outer wall portion (Figs. 5 and 6, as shown - also see the Abstract and ¶¶s 0053 and 0061, indicating that the same material is used for all sheets of the air bag 150), have a thickness equal to a thickness of the inner wall portion (Abstract - the entire air bag is formed of a flexible sheet material, which has a thickness of 0.15 mm or less. Also see e.g. ¶ 0061, further indicating that the entire air bag is made at the same thickness), … .
Sano does not appear to explicitly teach the inner wall portion having a Shore A hardness within a range of 15 to 75, and the pair of side wall portions having a Shore A hardness that falls within a range of 20 to 95.
Onoe teaches making a bag for a blood pressure cuff out of sheets which have a Shore A hardness of 20 to 90, including e.g. 50 to 80 (page 2, last four paragraphs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner and side wall portions of Sano have a Shore A hardness in the range of e.g. 50 to 80, as in Onoe, since this is identified as a suitable hardness for a blood pressure cuff (Onoe).
	Sano-Onoe does not appear to explicitly teach the Shore A hardness of the pair of side wall portions being larger than the Shore A hardness of the inner wall portion.
	Itonaga teaches setting the hardness of the side walls of a bladder for a blood pressure cuff to be larger than the hardness of the inner and outer walls (¶ 0031). This can be accomplished using different materials for the sheets forming the walls (¶ 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a slightly harder material for the pair of side wall portions in the combination, as in Itonaga, for the purpose of improving the balance of weight during inflation, thereby enabling pressure to be applied more stably at the measurement region within the cuff (Itonaga: ¶ 0013. Note that in Itonaga, the degree of “harder” which would accomplish this result of improved weight balance is not limited. I.e., any degree of “harder” would be beneficial), and since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use (Itonaga: ¶ 0014, when different materials are used, the type of each material can be appropriately selected). See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Sano-Onoe-Itonaga does not appear to explicitly teach that the elastomers forming the inner wall and pair of side wall portions are thermoset elastomers (the TPE-O in Sano is a thermoplastic elastomer).
Pollyea teaches that thermoset and thermoplastic elastomers are suitable alternatives for forming layers of a blood pressure cuff (Abstract, ¶ 0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermoset elastomer for the portions of the combination, as in Pollyea, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 2, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches wherein the Shore A hardness of the pair of side wall portions is equal to or greater than 1.2 times the Shore A hardness of the inner wall portion (the type of material to be used is a results-effective variable (Itonaga: ¶ 0014), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to make the “harder” of Itonaga e.g. 1.2 times harder, as a matter of routine optimization. This would still keep the materials within the range contemplated by Onoe, e.g. 50 Shore A for the inner wall portion and 60 Shore A for the side wall portions).
Regarding claim 3, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches wherein the Shore A hardness of the inner wall portion falls within a range of 15 to 70 (Onoe: page 2, last four paragraphs, e.g. a Shore A hardness of 50 falls within this range).
Regarding claim 4, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches wherein the Shore A hardness of the inner wall portion falls within a range of 20 to 70 (Onoe: page 2, last four paragraphs, e.g. a Shore A hardness of 50 falls within this range), and the Shore A hardness of the pair of side wall portions falls within a range of 1.2 times to 4 times the Shore A hardness of the inner wall portion (the type of material to be used is a results-effective variable (Itonaga: ¶ 0014), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to make the “harder” of Itonaga e.g. 1.2 times harder, as a matter of routine optimization. This would still keep the materials within the range contemplated by Onoe, e.g. 50 Shore A for the inner wall portion and 60 Shore A for the side wall portions).
Regarding claim 5, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches wherein each of the side wall portions forming the pair is bent or folded toward the internal space (Sano: Figs. 5 and 6, folded in to form a bellows structure, as shown, between the inner and outer walls).
Regarding claim 6, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches wherein each of the side wall portions forming the pair has a plurality of regions bent or folded toward the internal space (Sano: Figs. 5 and 6, folded in to form a bellows structure, as shown, between the inner and outer walls. Each of the sheets 152 and 153 have a plurality of bends on each side, which locate the sheet in the internal space between the inner and outer walls).
Regarding claim 7, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches a coupling portion between the inner wall portion and the outer wall portion, wherein the coupling portion includes a sheet provided with one or more communication holes (Sano: Figs. 5 and 6, sheet 152 or 153, having hole 165) couples the pair of side wall portions together, divides the internal space into a first internal space and a second internal space, and allows communication between the first internal space and the second internal space (Sano: Figs. 5 and 6, the sheets  connect the bent side wall portions to each other. These portions divide the internal space into an internal space 166a and an internal space 166b, with the hole 165 allowing communication therebetween).
Regarding claim 9, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches [a] cuff for a blood pressure monitor, comprising the bag-shaped structure according to claim 1 (Sano: Abstract, ¶ 0002).
Regarding claim 10, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 9, as outlined above. Sano-Onoe-Itonaga-Pollyea further teaches [a] blood pressure monitor comprising the cuff according to claim 9 (Sano: Abstract, ¶ 0002 - also see Figs. 1 and 2, showing the monitor).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano-Onoe-Itonaga-Pollyea in view of Chinese Patent Publication 2595322 (“Xin,” an English-language machine translation of which is provided and cited to herein).
Regarding claim 8, Sano-Onoe-Itonaga-Pollyea teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga-Pollyea does not appear to explicitly teach the bag-shaped structure having a width within a range of 20 mm to 45 mm.
Xin teaches a cuff having an air bag width of 40 mm (the paragraph bridging pages 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air bag of the combination 40 mm wide, as in Xin, for the purpose of sizing it for use by children (Xin: the paragraph bridging pages 1 and 2).

Response to Arguments
Applicant’s arguments filed 04/22/2022 have been fully considered, but they are not persuasive. As shown above, the art not only addresses the claimed ranges but also the interrelationships between components of the cuff (e.g. the side walls being harder than the inner wall, etc.). The art also provides motivation for using these interrelationships. Applicant has not argued any specific element except that for which Pollyea is used. However, it is noted that the protective liner of Pollyea is not being incorporated into the combination. Pollyea is simply used to teach the fact that thermoset and thermoplastic elastomers are suitable alternative materials (for purposes of clarity, it is also noted that the protective liner of Pollyea is a layer of a blood pressure cuff, even if not the fluid-filled bladder itself). Applicant’s own specification acknowledges that either a thermoset or a thermoplastic elastomer could be used. Pollyea talks about these materials in the same manner as Applicant’s specification. And, as already mentioned in the Final Rejection of 08/11/2021 and repeated in the Non-Final Rejection of 02/01/2022, criticality has not been established. Applicant has not provided any explanation regarding the combinations of features in Table 1 not fitting a pattern, and the claims, due to their broad ranges, not reflecting any embodiment which shows both normal inflation and low standard deviation. Therefore, all claims remain rejected in light of the prior art.

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791